On Motion for Rehearing.
PER CURIAM.
The motion for rehearing makes the contentions that the question of dual agency of Fowlston, unknown to Kelly, was not sufficiently submitted to the jury; that the judge, this being an equity case, has not found that such dual agency did not exist; and has not made any fact findings at all. It urges that a new trial be ordered or that the judge be required to make independent fact findings.
The gravamen of the complaint was that Shamrock had fraudulently employed Fowlston who was the trusted agent of Kelly to obtain the title to the land by concealing his employment by Shamrock. The answer admitted that Fowlston acted as Kelly’s trusted agent but denied that he was employed by Shamrock. Whether he was secretly employed by Shamrock was the main fact issue.
The Kellys duly demanded “a trial of said cause by jury in accordance with Rule 38 Federal Rules of Civil Procedure.” 28 U.S.C.A. That rule relates to final jury trials, and not to the advisory verdicts under Rule 39. The Kellys were given what they demanded, no one objecting. We are of opinion that the issue of concealed double agency was adequately submitted. Under Rule 52 fact findings by the court are required only when an action is tried upon the facts without a jury. By Rule 39, after demand for jury trial has been made under Rule 38, such a trial is in order unless the parties consent to a trial by the Court, or the Court on its own initiative finds that a jury trial is not a right under the Constitution or statutes of the United States, or orders an advisory jury; and where there is no right of jury trial, by consent of both parties a jury trial may be ordered and the verdict has the same effect as if a jury trial had been a matter of right. The jury’s verdict here is all that is necessary to support the judgment.
We are asked to hold that the judge disapproved the verdict and would himself have found otherwise, on a showing that on November 25, 1947, he signed a judgment on the verdict which contained the words, “and the court likewise concurring under the evidence in the conclusions reached by the jury”; but on December 12, 1947, he signed a corrected and modified judgment which eliminates the quoted words and adds a reference to motions for judgment and for a new trial made by plaintiffs which are expressly overruled. The motion for judgment referred to is that the court disregard the verdict because contrary to the evidence and the clear weight of it, and specifically because the evidence shows Fowlston’s double employment and Kelly’s ignorance of it. By overruling this motion we think the judge did not disapprove but approved the jury’s findings and refused to enter a contrary judgment. The motion for a new trial contained similar grounds and was also overruled. The judge, having a clear discretion to grant a new trial if he thought the verdict wrong, thereby again approved it. Although this was an equity case we find nothing in the record that ought to deprive the verdict of the usual finality, or to require special fact findings by the judge.
Motion denied.